DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 7 June 2022.
The 112b rejection of claim 11 has been overcome by amendments.
Claims 1, 6, 8, 9, and 11 have been amended.
Claims 1-6 and 8-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2022 was filed after the mailing date of the Final Rejection on 9 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Arguments
Applicant's arguments filed 7 June 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 9 of their response, “Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Amended claim 1 recites ‘wherein the information processing device is further configured to: transmit, to a mobile terminal of the deliverer, an authentication key while the vehicle is moving after the information processing device determines the destination, wherein the authentication key is a key to the vehicle, wherein the authentication key is a key in which a time and the number of times of use are limited, wherein the authentication key is a key in which an authority is limited so that solely locking and unlocking of the trunk lid are allowed, and transmit, to the center server, notification indicating completion of delivery when the trunk lid is locked after the trunk lid is unlocked by the distributed authentication key.’ Applicant respectfully submits that this new limitation further renders amended claim 1 as patent-eligible and further removes it from an abstract idea alleged by the Examiner. Claims 8 and 9 recite similar/same limitations and are patent-eligible for the same reasons.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has failed to set forth any reasoning or argument explaining why the current amendments overcome the previous rejections, and instead have merely made a conclusory statement that the claims are patent eligible and that the amendment removes it from an abstract idea.  As the Applicant’s conclusory statement fails to actually address the previous rejection, the Examiner finds it not persuasive.  Second, with regards to the new amendments, the Examiner notes that further additional elements of providing an authentication key to a deliverer and providing an indication of a completed delivery is deemed managing commerical activities, and thus would fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  In addition, transmitting information (an authentication key) to a carrier’s mobile terminal and transmitting a message (notification of completion) to a server are deemed extrasolution activity, and thus would not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  Finally, the additional elements identifying the properties of the key (used to lock/unlock a vehicle, and has time and number of use restrictions) merely further narrow the field of use by defining the properties of keys, and thus would not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  Therefore, the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 1, 8, and 9 with regards to the transmission of an authentication key to a deliverer’s mobile terminal, wherein the key has a number of use and time window restriction, and providing a notification confirming delivery to a server have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended the claim to state, “An information processing device configured to decide a delivery destination in which a cabin of a moving vehicle including a moving trunk used by a user is designated as the delivery destination of luggage, or assists in the a delivery service, the information processing device is included in a center server and comprises a central processing unit (CPU), the CPU controls locking and unlocking of doors of the vehicle and activation of the vehicle based on exchange of signals with a mobile terminal of the user, the CPU includes a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface, the information processing device is configured to…”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has amended the claim to state that the information processing device is made up of CPU, and wherein the CPU is made up of RAM, ROM, an auxiliary storage device, a real time clock, and a communication interface; and wherein the CPU controls the locking and unlocking of doors; and wherein the information processing device is inside a server.  With regards to these elements, the Applicant has failed to disclose an information processing device, that is in a server, that comprises a CPU, that performs the steps of the method.  In addition, the Applicant has failed to disclose a CPU that comprises RAM, ROM, an auxiliary storage device, a real time clock, and a communication interface.  For example, the Applicant’s only recitation of these elements is recited in paragraph 58 of their specification, which states, “The collating ECU 113 is an electronic control unit that controls locking and unlocking of the doors of the vehicle 10 and activation of the vehicle 10 based on exchange of signals with the key unit 12. The collating ECU 113 is realized by any hardware, any software, or a combination of any hardware and any software. For example, the collating ECU 113 is configured mainly of a microcomputer includes a central processing unit (CPU), a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface. The collating ECU 113 realizes various control processes by executing various programs stored in the ROM or the auxiliary storage device on the CPU. Hereinafter, the same applies to the key ECU 124 to be described below.”  (Emphasis added).  As shown and emphasized here, the only components in the Applicant’s entire specification that disclose hardware as containing a CPU, RAM, ROM, auxiliary storage device, real-time clock, and communication interface is the ECU, not an information processing device.  Additionally, this ECU, as defined in paragraph 54 of the Applicant’s specification, is in the activation device, which is inside a vehicle.  Specifically, paragraph 54 states, “The locking, unlocking and activation device 11 is attached to the vehicle 10 and performs unlocking and locking of the doors of the vehicle 10 according to a locking signal and an unlocking signal to be transmitted as radio waves in a radio frequency (RF) band (for example, 300 MHz to 3 GHz) (hereinafter referred to as "RF  radio waves") from the key unit 12. The locking, unlocking and activation device 11 activates the vehicle 10 according to exchange using radio waves in a low frequency (LF) band (for example, 30 Hz to 300 kHz) (hereinafter referred to as "LF radio waves") and RF radio waves with the key unit using a pressing manipulation of an activation switch (not illustrated) provided in the vehicle cabin of the vehicle 10 as a trigger. The locking, unlocking and activation device 11 includes an LF radio wave transmitter 111, an RF radio wave receiver 112, a collating electronic control unit (ECU) 113, a body ECU 114, a door lock motor 115, an engine ECU 116, and an engine 117 as a driving power source of the vehicle 10.”  As shown and emphasized here, the collating ECU is inside the unlocking and activation device, which is in the vehicle and not included in a central server.  Therefore, the Applicant’s amendments are not supported by the original disclosure.  The Applicant is encouraged to amend their claims to accurately identify the actual physical components of the information processing device that performs the various functions claimed in the body of the claimed invention, and not contribute physical components of entirely different structures (e.g. the collating ECU) to the information processing device.  Claims 2-6 and 10-13 depend on claim 1 and therefore are rejected for inheriting its deficiencies.  Appropriate correction is required. 

With respect to claim 1, the Applicant has amended the claim to state, “wherein the information processing device is further configured to: transmit, to a mobile terminal of the deliverer, an authentication key while the vehicle is moving after the information processing device determines the destination.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to provide support in their original application that an information processing device transmits an authentication key to a mobile terminal of the deliverer while the destination vehicle is moving and after the information processing device has determined the destination.  Notably, paragraph 174 of the Applicant’s submitted specification additionally states, “When an authentication key acquisition request is received from the mobile terminal 20Ac that has received the delivery available notification by the communication processing unit 521, the delivery management unit 524 determines whether or not the authentication key acquisition request is a regular authentication key acquisition request. Specifically, the delivery management unit 524 may perform the determination by collating information on luggage that is a delivery target (hereinafter referred to as “delivery luggage information” for convenience) such as a deliverer, a destination (for example, a name of a recipient or a corporate name), a type of luggage, a delivery time period, and a delivery place that can be included in the authentication key acquisition request, with various types of information on the luggage registered in the storage unit 520. When the delivery management unit 524 determines that the authentication key acquisition request is a regular authentication key acquisition request, the delivery management unit 524 transmits an authentication key arrangement request to the center server 30 via the communication processing unit 521. When the delivery management unit 524 transmits the authentication key arrangement request to the center server 30, information for specifying the mobile terminal 20Ac of the deliverer may be included in the authentication key arrangement request. The information for specifying the deliverer may be, for example, an authentication ID for obtaining user authentication at the center server 30 in order for the deliverer to use the function of the key application corresponding to the authentication key acquisition unit 233 of the mobile terminal 20Ac or the like (hereinafter referred to as a “deliverer ID” for convenience). Accordingly, the mobile terminal 20Ac of the deliverer can acquire the authentication key from the center server 30.” (Emphasis added).  As shown and emphasized here, the Applicant’s original disclosure does disclose the server providing an authentication key to the mobile terminal of the deliverer, however this disclosure does not disclose the amended claimed limitations of the information processing device transmitting the authentication key to the deliverer’s mobile device, while the target vehicle is moving and after the information processing device determines the destination.  Claims 8 and 9 recite similar limitations and are rejected for similar reasons.  Claims 2-6 and 10-21 depend on claims 1, 8, and 9 and therefore are rejected for inheriting its deficiencies.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the Applicant claims, “An information processing device configured to decide a delivery destination in which a cabin of a moving vehicle including a moving trunk used by a user is designated as the delivery destination of luggage, or assists in a delivery service, the information processing device is included in a center server and comprises a central processing unit (CPU), the CPU controls locking and unlocking of doors of the vehicle and activation of the vehicle based on exchange of signals with a mobile terminal of the user, the CPU includes a random access memory (RAM), a read only memory (ROM), an auxiliary storage device, a real time clock (RTC), and a communication interface, the information processing device is configured: obtain setting history of past destinations of the vehicle…”  The Applicant has rendered this claim indefinite and unclear for failing to particularly claim their invention.  In particular, the Applicant has directed the claim towards “an information processing device” which the Examiner is interpreting as an apparatus/system.  Next, the Applicant has stated that the intended use of the invention, that is to decide a delivery destination in which a cabin of a moving vehicle including a moving trunk used by a user is designated as the delivery destination of luggage, or assists in a delivery service.  Then, the Applicant indicates where this information processing device is located (e.g. in a center server), and what is included in the information processing device (e.g. a central processing unit (CPU)).  The Applicant then defines the intended use of the CPU (e.g. to control locking and unlocking of doors of the vehicle and activation of the vehicle based on exchange of signals with a mobile terminal of the user), and the various elements that make up the CPU (e.g. RAM, ROM, auxiliary storage device, a real time clock, and a communication interface).  Finally, the Applicant indicates the functions of the information processing device (e.g. the body of the claim).  The Applicant has rendered this claim indefinite and unclear as it remains unclear as to whether the Applicant is directing the claimed invention towards the information processing device, the central server, or the CPU.  Additionally, it remains unclear as to how a CPU, which the Examiner notes is a well-known and conventional computer element, is capable of containing RAM, ROM, auxiliary storage device, a real time clock, and a communication interface.  In particular, these elements are also known and conventional components in a general-purpose computer, and central processing units cannot contain these elements.  If the Applicant asserts that the specification supports a CPU that somehow is made up of RAM, ROM, auxiliary storage device, a real time clock, and a communication interface, as currently claimed, then the Examiner requires the Applicant provide exact citations and documentation to support this amendment.   For the purpose of examination, the Examiner will interpret the claim to read, “An information processing device configured to decide a delivery destination in which a cabin of a moving vehicle including a moving trunk used by a user is designated as the delivery destination of luggage, or assists in a delivery service, the information processing device is included in a center server, and the information processing device comprises: a central processing unit (CPU), central processing unit is configured to: obtain setting history of past destinations of the vehicle…”  Claims 2-6 and 10-13 depend on claim 1 and therefore are rejected for inheriting its deficiencies.  Appropriate correction is required.

Claim 15 recites the limitation "the mobile terminal of the user" in line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In particular, the Applicant has failed to define previously within the claim, or in a dependent upon claim, a mobile terminal of a user, therefore rendering it indefinite and unclear as to what devices exactly the claim is referring to with this recitation.  For the purpose of examination, the Examiner will interpret the claim to read, “wherein the information processing device is further configured to distribute an authentication key to a mobile terminal of the user, the mobile terminal being specialized for unlocking and locking of doors and a trunk lid of the vehicle, and the mobile terminal of the user being specialized for activating or deactivating the vehicle.”  Claim 19 recites similar limitations and are rejected for similar reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10-13, as recited, are directed toward an information processing device that provides a process of deciding a delivery destination, however the body of the claims merely recites the actions of the processing device. Such actions can be interpreted as computer code, per se, which is not a statutory category and is therefore unpatentable. However, a computer program can be eligible for patent protection if it is tangibly embodied on a computer readable medium and, when executed by a computer, performs the steps of the invention. Appropriate correction is required.
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.  In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and the Examiner therefore will treat a claim for a computer program, without the computer-readable medium needed to realize the computer program’s functionality, as nonstatutory functional descriptive material.  In this case, the Examiner notes that that the Applicant has not disclosed any hardware components that form the “information processing device,” and thus, the claim appears to be directed towards the software running on an information processing device, and not the physical components, and thus, the claim recites non-patentable subject matter,


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining setting history of past destinations of the vehicle, history information on behavior patterns of the user who drives the vehicle, and schedule information on behavior schedules of the user who drives the vehicle; determining a destination of the vehicle when the vehicle is moving based on the obtained setting history of past destinations of the vehicle and current driving direction of the moving vehicle, or the obtained history information on behavior patterns of the user who drives the vehicle and the current driving direction of the moving vehicle, or the obtained schedule information on behavior schedules of the user who drives the vehicle and the current driving direction of the moving vehicle; deciding the destination of the vehicle as the delivery destination to which a deliverer has to be directed to deliver the luggage to the vehicle; causing the deliverer to be directed to the decided delivery destination of the vehicle; transmitting an authentication key to a mobile terminal of the deliverer, wherein the key locks/unlocks a trunk, and wherein the key has a limited number of uses and time restriction; and transmitting a notification confirming delivery completion to a central server.
The limitations of obtaining setting history of past destinations of the vehicle, history information on behavior patterns of the user who drives the vehicle, and schedule information on behavior schedules of the user who drives the vehicle; determining a destination of the vehicle when the vehicle is moving based on the obtained historical information and the driving direction of the moving vehicle; deciding the destination of the vehicle as the delivery destination; causing the deliverer to be directed to the decided delivery destination of the vehicle; transmitting an authentication key to a mobile terminal of the deliverer; and transmitting a notification confirming delivery completion to a central server. as drafted, under the broadest reasonable interpretation, covers the performance of mental processes (including observation and judgement), and the performance of commercial interactions (including managing sales activities and business relations), but with the use of generic computer elements as tools.  That is, other than reciting the generic computer elements (processing device, vehicle), the claims recite elements that can merely be performed mentally and/or with the use of a generic computers as a tool.  For example, but for the generic computer elements, obtaining setting history of past destinations of the vehicle, history information on behavior patterns of the user who drives the vehicle, and schedule information on behavior schedules of the user who drives the vehicle; encompasses collecting previous settings and travel information of customers, which is a mental activity (observation), and managing of business relations.  In addition, determining a destination of the vehicle when the vehicle is moving based on the obtained historical information and the driving direction of the moving vehicle; encompasses making determining/estimations of a destination based on collected information, which is a mental activity (evaluation/judgement/opinion), and managing sales activities and business relations.  In addition, deciding the destination of the vehicle as the delivery destination; which encompasses deciding a delivery destination, which is a mental activity (evaluation/judgement/opinion), and managing sales activities and business relations.  In addition, causing the deliverer to be directed to the decided delivery destination of the vehicle; which encompasses informing a deliverer where to deliver an item, which is the management of commercial activities including business relations and sales activities.  In addition, providing a key to a deliverer and providing confirmation of delivery, are deemed managing commerical interactions and managing behaviors of people.  Thus, the claims recite elements that fall into the “Mental Processes” grouping of abstract ideas, and the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract with or by a particular machine.  The claims do not recite additional elements that comprise transforming an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (processing device, vehicle), as tools to carry out the abstract idea.  In addition, the claims identify the features of an authentication key (number of uses and time restrictions, used to lock/unlock trunks), which is deemed a narrowing of the field of use.  The claims additionally recite transmitting information (authentication keys, notifications), which is deemed extrasolution activity.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, sending information (an authentication key, a notification) over a network is deemed well-understood, routine, and conventional, and thus do not recite significantly more than the abstract idea itself (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  The claims are not patent eligible.
The dependent claims 2-6 and 10-21, taken individually or in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.  In particular, the claims further recite estimating the destination of the vehicle using gathered navigational information, which merely further narrows the field of use by defining the source of the information used to estimate a destination, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claim 2).  In addition, the claims further estimating the destination of the vehicle using gathered behavior pattern information, which merely further narrows the field of use by defining the source of the information used to estimate a destination, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claim 3).  In addition, the claims further estimating the destination of the vehicle using gathered schedule information, which merely further narrows the field of use by defining the source of the information used to estimate a destination, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claim 4).  In addition, the claims further recite delivering the item to a place different than specific by a recipient, which merely narrows the field of use by defining the destination, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claim 5).  The claims further recite notifying the user of the delivery location, and delivering to the item to the destination upon approval, which merely further recites the abstract idea of managing commercial interactions, as this merely encompasses notifying a recipient of proposed a delivery destination and only performing the delivery upon receiving confirmation, and thus recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 5 and 6).  In addition, merely sending a notification to a customer is deemed well-understood, routine, and conventional, and thus do not recite significantly more than the abstract idea itself (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”) (claim 6).  In addition, the claims further recite prompting a customer to change the delivery destination when they have moved some predetermined distance, merely further recites the abstract idea of managing commercial interactions, as this encompasses managing the delivery process between a courier and a recipient, and thus recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 10, 14, and 18).  In addition, sending a notification to a customer is deemed extrasolution activity and thus does not integrate the abstract idea into a practical application; and is well-understood, routine, and conventional activity which does not add significantly more to the abstract idea itself (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”) (claims 10, 14, and 18).  In addition, the claims recite the type of alternative location used, which merely narrows the field of use, and thus does not integrate the abstract idea into a practical application, and does not add significantly more to the abstract idea itself (claims 12, 13, 16, 17, 20, and 21).  In addition, the claims further recite, distributing a key to a mobile terminal of a user, is deemed extrasolution activity and thus does not integrate the abstract idea into a practical application; and is well-understood, routine, and conventional activity of data transmission, which does not add significantly more to the abstract idea  (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”) (claims 11, 15, and 19).  In addition, the use of a mobile terminal being to unlock/lock doors and a trunk, and activate/deactivate merely narrows the field of use by reciting some purpose of a machine (notably, none of these functions are claimed as occurring) (claims 11, 15, and 19).  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen et al. (US 2015/0242811 A1) (hereinafter Gillen), in view of Kantor et al. (US 2016/0196525 A1) (hereinafter Kantor), and further in view of Oz et al. (US 2016/0098670 A1) (hereinafter Oz).

With respect to claims 1, 8, and 9, Gillen teaches:
Obtain setting history of past destinations of the vehicle, history information on behavior patterns of the user who drives the vehicle, and schedule information on behavior schedules of the user who drives the vehicle  (See at least paragraphs 75-82 which describe tracking past locations of a user, behavior patterns, and calendar information.
Determine a destination of the vehicle while the vehicle is moving based on the obtained setting history of past destinations of the vehicle, or the obtained history information on behavior patterns of the user who drives the vehicle, or the obtained schedule information on behavior schedules of the user who drives the vehicle; Decide the destination of the vehicle as the delivery destination to which a deliverer has to be directed to deliver the luggage to the vehicle (See at least paragraphs 5, 16, 18, 19, 69, 70, 71, 75, and 77-82 which describe tracking the location of a vehicle that is moving and estimating its destination during a delivery time, and determining a delivery location based on the estimated destination).
Transmit, to a mobile terminal of the deliverer, an authentication key while the vehicle is moving after the information processing device determines the destination (See at least paragraphs 86 and 87 which describe transmitting an authentication key to a deliverer’s mobile device after a vehicle is tracked and a destination is determined).


Gillen discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen does not explicitly disclose the following, however Kantor teaches:
Determine a destination of the vehicle when the vehicle is moving based on the obtained history information on behavior patterns of the user who drives the vehicle and the current driving direction of the moving vehicle; Cause the deliverer to be directed to the decided delivery destination of the vehicle (See at least paragraphs 54, 56, 62-64, and 66-68 which describe calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor.  By accounting for the direction of travel of a user, a delivery planning service will predictably be able to identify if the user is heading away from an originally planned location, and thus will be able to account for this when modifying delivery paths for deliveries to the recipient.

The combination of Gillen and Kantor discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen and Kantor do not explicitly disclose the following, however Oz teaches:
Wherein the information processing device is further configured to: transmit, to a mobile terminal of the deliverer, an authentication key while and after the information processing device determines the destination, wherein the authentication key is a key to the vehicle (See at least paragraph 105 which describe a server transmitting an authentication key to a deliverer’s device after determining a delivery location of the target vehicle, wherein the key is used to lock/unlock the vehicle).
Wherein the authentication key is a key in which a time and the number of times of use are limited; wherein the authentication key is a key in which an authority is limited so that solely locking and unlocking of the trunk lid are allowed (See at least paragraphs 47, 50, 70, 71, 105, and 106 which describe the key as working to unlock/lock the target vehicle’s trunk, wherein the key has a shelf life of operating only on a specified time window, and wherein the key only works once).
Transmit, to the center server, notification indicating completion of delivery when the trunk lid is locked after the trunk lid is unlocked by the distributed authentication key (See at least paragraphs 71-74 and 108-111 which describe transmitting a notification to a server that that vehicle is locked and the delivery was completed).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz.  By providing a restrictive access key to a deliverer and providing confirmation of delivery and re-locking of a target vehicle, a delivery service can predictably increase security by preventing unwanted access to an area of delivery.

With respect to claim 2, the combination of Gillen, Kantor, and Oz discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire information on a pre-set destination set in a navigation device of the vehicle, estimate the destination of the vehicle based on the information on the pre-set destination (See at least 17-19, 71, and 86 which describe collecting information from the navigational device of a vehicle and using this to estimate the destination of the vehicle).

With respect to claim 3, Gillen/Kantor/Oz discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire behavior pattern information on a behavior pattern of the user, estimate the destination of the vehicle based on the behavior pattern information of the user (See at least paragraphs 16, 68, 69, 71, 75, and 77-82 which describe tracking the historical behavior of the customer and estimating their destination based on their normal patterns).

With respect to claim 4, Gillen/Kantor/Oz discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire schedule information on a schedule of the user, estimate the destination of the vehicle based on the schedule information (See at least paragraphs 16, 70, 71, 75, and 77-82 which describe using a customer’s schedule to estimate their destination and using this to determine a delivery location).  
With respect to claims 11, 15, and 19, Gillen/Kantor/Oz discloses all of the limitations of claims 1, 8, and 9 as stated above.  In addition, Oz teaches:
Wherein the information processing device is further configured to distribute an authentication key to the mobile terminal of the user, the mobile terminal being specialized for unlocking and locking of doors and a trunk lid of the vehicle, and being specialized for activating or deactivating the vehicle (See at least paragraphs 26 and 43-46 which describe a server distributing authentication keys to a mobile terminal, wherein the terminal can unlock/lock a vehicles doors and trunk, and activate/deactivate the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of a server distributing authentication keys to a mobile terminal, wherein the terminal can unlock/lock a vehicles doors and trunk, and activate/deactivate the vehicle of Oz.  By distributing authentication keys to user terminals, a user, such as a client or deliverer, will be able to access a vehicle in order to pickup and drop-off goods.  Additionally, providing authentication keys would increase the security of the service, as only select parties would have access to the keys.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, Kantor, and Oz as applied to claims 1, 8, and 9 as stated above, and further in view of Tibbs et al. (US 2014/0222711 A1) (hereinafter Tibbs).  

With respect to claim 5, Gillen/Kantor/Oz discloses all of the limitations of claim 1 as stated above.  Gillen, Kantor, and Oz do not explicitly disclose the following, however Tibbs teaches:
Notify the user that the delivery place of the luggage is decided to be a place different from the position designated by the user when deciding a place different from a position designated by the user to be the delivery place (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved of Tibbs.  By notifying a customer of a failed or unavailable delivery to a primary selected delivery location, and getting approval for an alternative delivery location, a delivery service will predictably prevent undelivered shipments, and thus promote efficient deliveries and increase customer satisfaction with the delivery service.

With respect to claim 6, Gillen/Kantor/Oz/Tibbs discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Tibbs teaches:
Settle the decided delivery place when receiving an approval notification indicating that the place different from the designated position is approved as the delivery place in response to the notification to the user (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved of Tibbs.  By notifying a customer of a failed or unavailable delivery to a primary selected delivery location, and getting approval for an alternative delivery location, a delivery service will predictably prevent undelivered shipments, and thus promote efficient deliveries and increase customer satisfaction with the delivery service.

Claims 10, 12, 13, 14, 16, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, Kantor, and Oz as applied to claims 1, 8, and 9 as stated above, in view of Boccuccia et al. (US 2020/00074396 A1) (hereinafter Boccuccia), and further in view of Tibbs. 

With respect to claims 10, 14, and 18, Gillen/Kantor/Oz discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen and Kantor do not explicitly disclose the following, however Boccuccia teaches:
When the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by a distance which is equal to or greater than a predetermined distance, changing the delivery destination to another location (See at least paragraphs 24 and 32-36 which describe tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia.  By delivering an item at another time and/or place when a customer moves a distance from a planned destination, a delivery service will predictably not fail to make deliveries for subsequent stops, thus encouraging efficient delivery service to all of the customers of the route, and will not punish other customers for the moving customer’s actions.

Boccuccia discloses all of the limitations of claims 10, 14, and 18.  Boccuccia does not explicitly disclose the following, however Tibbs teaches:
Perform a notification for prompting the user to change the delivery destination of the luggage from the cabin of the vehicle to another option when the delivery location is unavailable (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved of Tibbs.  By notifying a customer of a failed or unavailable delivery to a primary selected delivery location, and getting approval for an alternative delivery location, a delivery service will predictably prevent undelivered shipments, and thus promote efficient deliveries and increase customer satisfaction with the delivery service.

With respect to claims 12, 16, and 20, Gillen/Kantor/Oz/Boccuccia/Tibbs discloses all of the limitations of claims 1, 8, 9, 10, 14, and 18 as stated above.  In addition, Tibbs teaches:
Wherein the another option is an option other than the vehicle (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks of Tibbs.  By delivering the item to an alternative location, such as a retail store or kiosk, other than the primary location (e.g. a vehicle), a delivery service will predictably allow a customer to receive their deliveries, even when their preferred delivered service is unavailable.  

With respect to claims 13, 17, and 21, Gillen/Kantor/Oz/Boccuccia/Tibbs discloses all of the limitations of claims 1, 8, 9, 10, 14, and 18 as stated above.  In addition, Tibbs teaches:
Wherein the another option is a delivery box or a store (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks of Tibbs.  By delivering the item to an alternative location, such as a retail store or kiosk, other than the primary location (e.g. a vehicle), a delivery service will predictably allow a customer to receive their deliveries, even when their preferred delivered service is unavailable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
10 August 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628